        Case 1:19-cv-01748-JDP Document 12 Filed 05/26/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CYNTHIA HOPSON,                                    Case No. 1:19-cv-01748-JDP

12                        Plaintiff,                    ORDER DIRECTING THE CLERK’S
                                                        OFFICE TO CLOSE THE CASE
13            v.

14                                                      ECF No. 11
     HAPPY BEE’S, INC.,
15
                          Defendant.
16

17            On May 21, 2020, plaintiff filed a notice of voluntary dismissal with prejudice under
18   Federal Rule of Civil Procedure 41(a)(1). The opposing party has not yet served an answer or a
19   motion for summary judgment. The court therefore directs the clerk’s office to close the case.
20
     IT IS SO ORDERED.
21

22
     Dated:        May 26, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28
